IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-30,830-13


                      EX PARTE WILLIAM EARL DURHAM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. CR28475 IN THE 75TH DISTRICT COURT
                              FROM LIBERTY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failing to comply

with sex offender registration requirements and sentenced to twelve years’ imprisonment. The First

Court of Appeals affirmed his conviction. Durham v. State, No. 01-12-00459-CR (Tex.

App.–Houston[1st] June 13, 2013).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-12-00459-CR

that affirmed his conviction in Cause No. CR28475 from the 75th District Court of Liberty County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: May 21, 2014
Do not publish